DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a nuclear fuel rod, classified in G21C3/047.
II. Claims 14-18, drawn to an apparatus, classified in G21C3/18.
III. Claims 19-23, drawn to a method, classified in B33Y10/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as use without a material composition different than the nuclear fuel pellets and the cladding, and/or use without a gap-maintaining material contacting the nuclear fuel pellets and the cladding. Additionally, subcombination II has separate utility such as use without the material comprising a non-radioactive material. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make another and materially different product, such as any other product besides a nuclear fuel rod (e.g., a non-nuclear rod). Further, the product as claimed can be made by another and material different process, such as a process that does not require additive manufacturing. For example, claim 1 can be made by inserting fuel material into a cladding tube, then inserting material between the fuel material and the cladding.
Inventions III and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make another and materially different product, such as any other product besides a nuclear fuel rod (e.g., a non-nuclear rod). Further, the product as claimed can be made by another and material different process, such as a process that does not require additive manufacturing. For example, claim 14 can be made by inserting nuclear fuel pellets into a cladding, then inserting gap-maintaining material between the pellets and the cladding.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Requirement for Election of Species
This application contains the following patentably distinct species applicable to Inventions I, II, and III:

Species of gap (select one of A1 or A2):
(A1) An additional material is disposed within the gap ([0027])
If Species A1 is elected, Applicant is further required to elect one of the following species: 
Species of nuclear fuel rod (select one of A1A, A1B, A1C, A1D, or A1E):
(A1A) Figs. 1A-1C (see instant Specification, [0025])
(A1B) Figs. 2A-2B ([0052])
If Species A1B is elected, Applicant is further required to elect one of the following species:
Species of wire (select one of A1B1 or A1B2):
(A1B1) The wire comprises a substantially continuous member ([0053])
(A1B2) The wire comprises more than one continuous member of wire ([0053])
(A1C) Figs. 3A-3B ([0057]) 
If Species A1C is elected, Applicant is further required to elect one of the following species:
Species of thermal transfer structure arrangement (select one of A1C1A or A1C1B):
(A1C1A) The thermal transfer structure is arranged such that longitudinal axes thereof are substantially parallel ([0059])
(A1C1B) At least some of the thermal transfer structure is oriented at a different angle than at least other thermal transfer structures ([0061])
If Species A1C is elected, Applicant is further required to elect one of the following species:
Species of thermal transfer structure composition (select one of A1C2A or A1C2B):
(A1C2A) Each of the thermal transfer structures comprise substantially the same material composition ([0062])
(A1C2B) At least some of the thermal transfer structures comprise a different material composition than at least others of the thermal transfer structure ([0062])
(A1D) Figs. 4A-4B ([0065]-[0066])
(A1E) Fig. 7 ([0099])
If Species A1 is elected, Applicant is further required to elect one of the following species:
Species of additional material composition (select one of A1F or A1G):
(A1F) The additional material has a substantially homogenous composition ([0046])
(A1G) The additional material has a heterogeneous composition ([0046])
If Species A1 is elected, Applicant is further required to elect one of the following species:
Species of pore size (select one of A1H or A1I):
(A1H) A median pore size of the additional material is substantially unimodal ([0049])
(A1I) A median pore size of the additional material has a polymodal distribution ([0049])
If Species A1 is elected, Applicant is further required to elect one of the following species:
Species of material of the additional material (select on of A1J, A1K, A1L, A1M, or A1N):
(A1J) Ceramic (e.g., [0039], [0056], [0063])
(A1K) Metal (e.g., [0039])
(A1L) Fission barrier material (e.g., [0040])
(A1M) Auxetic material (e.g., [0041])
If Species A1M is elected, Applicant is further required to elect one of the following species:
Species of auxetic material (select one of A1M1 or A1M2):
(A1M1) The auxetic material comprises a monostable auxetic material ([0044])
(A1M2) The auxetic material comprises a bistable auxetic material ([0044])
(A1N) Foam material (e.g., [0066])
If Species A1N is elected, Applicant is further required to elect one of the following species:
Species of foam material (select one of A1N1 or A1N2):
(A1N1) The foam material is an open cell foam material
(A1N2) The foam material is a closed cell foam material
(A2) The gap is substantially free of a solid material or a liquid material ([0027])

Species of nuclear fuel (select one of B1 or B2): 
(B1) The fuel rod includes a plurality of nuclear fuel pellets ([0028])
(B2) The fuel rod includes a unitary nuclear fuel material ([0028])

Species of end cap composition (select one of C1 or C2):
(C1) The end caps comprise substantially the same material composition as the cladding ([0035])
(C2) The end caps comprise a different material composition than the cladding ([0035])

If Invention III is elected, in addition to an election of a species above of A1-A2, B, and C, Applicant is further required to elect one species from each of the following species D, E, and F:
Species of system for additively manufacturing a component (select one of D1 or D2):
(D1) Fig. 5 (e.g., a DLP additive manufacturing system)
(D2) Fig. 6 (e.g., a selective laser sintering additive manufacturing system)

Species of removing the sacrificial material (select one of E1, E2, or E3):
(E1) Treating the sacrificial material with an acid
(E2) Treating the sacrificial material with a solvent
(E3) Treating the sacrificial material with electromagnetic radiation

Species of third layer (select one of F1 or F2):
(F1) Nuclear fuel material
(F2) Non-nuclear fuel material

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646